Name: COMMISSION REGULATION (EEC) No 1861/93 of 12 July 1993 amending Regulation (EEC) No 2167/83 laying down detailed rules for the supply of milk and certain milk products to schoolchildren
 Type: Regulation
 Subject Matter: distributive trades;  teaching;  economic policy;  processed agricultural produce
 Date Published: nan

 No L 170/ 14 Official Journal of the European Communities 13 . 7 . 93 COMMISSION REGULATION (EEC) No 1861/93 of 12 July 1993 amending Regulation (EEC) No 2167/83 laying down detailed rules for the supply of milk and certain milk products to schoolchildren HAS ADOPTED THIS REGULATION : Article 1 Article 4 ( 1 ) (a), (b) and (c) of Regulation (EEC) No 2167/83 is hereby replaced by the following : '(a) ECU 32,57 per 100 kilograms for category I "whole milk" products ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Article 26 (4) thereof, Whereas Article 1 (3) of Council Regulation (EEC) No 1842/83 of 30 June 1983 laying down general rules for the supply of milk and certain milk products at reduced prices to schoolchildren (3), as last amended by Regulation (EEC) No 222/88 (4), provides that the Community aid is to be established in line with the target price for milk applicable for the milk year concerned ; Whereas, following the change in the target price for the 1993/94 milk year, the aid provided for in Article 4 ( 1 ) of Commission Regulation (EEC) No 2167/83 (5), as last amended by Regulation (EEC) No 706/92 (% should be adapted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, (b) ECU 20,56 per 100 kilograms for category II semi ­ skimmed milk" products ; (c) ECU 10,20 per 100 kilograms for category III butter ­ milk" products Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 13 . 0 OJ No L 215, 30 . 7. 1992, p . 64. (3) OJ No L 183, 7. 7 . 1983, p. 1 . if) OJ No L 28, 1 . 2 . 1988, p. 1 . 0 OJ No L 206, 30 . 7. 1983, p. 75 . (&lt;) OJ No L 75, 21 . 3 . 1992, p . 31 .